: i 1
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 1 of 7 PAGEID #

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

FOR THE SOUTHERN DISTRICT OF OHIO 9 Pit (2:

IN RE APPLICATION OF THE ) 2: ZOr ivi | HS
UNITED STATES OF AMERICA FOR ) MISC. NO.
AN ORDER AUTHORIZING THE )
INSTALLATION AND USE OF PEN )
REGISTERS AND TRAP AND ) Filed Under Seal
TRACE DEVICES FOR )
WHATSAPP MESSENGER ACCOUNT )
FOR PHONE NUMBER )

)
1-216-288-9120 )

)
CONTROLLED BY WHATSAPP INC, )
IN SANTA CLARA, CALIF ORNIA )

}

APPLICATION

The United States of America, moving by and through its undersigned counsel, respectfully
submits. under seal this Application for an Order pursuant to 18 U.S.C §§ 3122 and 3 123,
authorizing the installation and use of a pen register and trap and trace device or process (“pen/trap
device”) to record, decode, and/or capture dialing, routing, addressing, and signaling information
associated with each communication to or from the WhatsApp Inc. (“WhatsApp”) messenger
account for phone number 1-216-288-9120 (herein referred to as TARGET DEVICE).

Tn support of this Application, the United States asserts:

1, This is an Application made under 18 U.S.C. § 3 122(a)(1) for an Order under 18
ULS.C, § 3123 authorizing the installation and use of a pen register and a trap and trace device,

2. Such an Application must include three elements: (1) “the identity of the attorney
for the Government or the State law enforcement or investigative officer making the Application”:

(2) “the identity of the law enforcement agency conducting the investigation”; and (3) “a
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 2 of 7 PAGEID #: 2

certification by the applicant that the information likely to be obtained is relevant to an ongoing
criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b).

2 The undersigned applicant is an “attorney for the government” as defined in Rule
1(b)(1) of the Federal Rules of Criminal Procedure,

4, The law enforcement agency conducting the investigation is the Drug Enforcement
Administration (DEA).

5 The applicant hereby certifies that the information likely to be obtained by the
tequested pen-trap devices is relevant to an ongoing criminal investigation being conducted by the
Drug Enforcement Administration.

6. This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)
because it “has jurisdiction over the offense being investigated,” 18 U.S.C. § 3127(2)(A)(i).

ADDITIONAL INFORMATION

7. Other than the three (3) elements described above, federal law does not require that
an Application for an Order authorizing the installation and use of a pen register and a trap and
trace device specify any facts, The following additional information is provided to demonstrate
that the Order requested falls within this Court’s authority to authorize the installation and use of
a pen register or trap and trace device under 18 U.S.C, § 3123 (a)(1).

8. A “pen register” is “a device or process which records or decodes dialing, routing,
addressing, or signaling information transmitted by an instrument or facility from which a wire or
electronic communication is transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is “a
device or process which captures the incoming electronic or other impulses which identify the
originating number or other dialing, routing, addressing, and signaling information reasonably

likely to identify the source of a wite or electronic communication,” 18 U.S.C. § 3127(4).
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 3 of 7 PAGEID #: 3

9. In the traditional telephone context, pen registers captured the destination phone
numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming
calls. Similar principles apply to other kinds of wire and electronic communications, as described
below,

10. WhatsApp, Inc. (“WhatsApp”) provides an Internet based multimedia messaging
service (MMS) via a smartphone application that functions using both cellular and wireless data
connections. WhatsApp Messenger is an alternative to traditional cellular short message service
(SMS) and MMS and works via the Internet, thus avoiding any charges that normal messages
incur. WhatsApp Messenger is a cross-platform mobile messaging application which is available
for iPhone, BlackBerry, Android, Windows Phone and Nokia.

11. Cellular telephone service is provided to a cellular handheld device, often referred
to as a smartphone, by wireless cellular carriers, such as Verizon, Sprint, or AT&T. SMS text
messaging and traditional cellular phone voice communications are provided via a wireless cellular
carrier’s network. The WhatsApp Messenger application accessible via the smartphone device is
transmitted across the Internet using the cellular provider’s data connection or a wireless data
connection (WiFi access point) such as a home wireless router, or a public wireless hotspot Internet
data connection.

12. WhatsApp users may send text messages, audio messages, video messages, and
location information between mobile devices with the WhatsApp Messenger application installed,
WhatsApp users may also set up and participate in group chats, Each WhatsApp account has a
unique account identifier associated with the mobile device’s telephone number. When using
WhatsApp Messenger to communicate, instead of sending a message to an email address, the

message is routed across the internet, via WhatsApp servers located in the United States, from one:
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 4 of 7 PAGEID #: 4

mobile device to another. WhatsApp account numbers function similar to the telephone numbers
of incoming and outgoing calls, because they indicate origin(s) and destination(s), WhatsApp
account numbers can be recorded by pen-trap devices and can be used to identify parties to a
communication without revealing the communication’s content.

13. | When using the WhatsApp Messenger application to communicate, the message is
routed through servers controlled by WhatsApp. Unlike an e-mail message, which is stored on a
network server maintained by the provider, WhatsApp messages are merely routed to a server
managed by WhatsApp, which does not store the communication, but simply routes the
communication to the receiving mobile device as soon as the receiver is on-line.

THE RELEVANT FACTS

14, _ Based on information provided to me by a special agent of the DEA, I hereby certify
that the investigative agency is conducting an ongoing criminal investigation into possible
violations of federal criminal laws by Amon HANSHAW, and other individuals, including an
international conspiracy to distribute cocaine in violation of Title 21, United States-Code, Sections
959, 963, 952, 846 and 841, and Title 18, United States Code, Section 2 (“SUBJECT
OFFENSES”), and that the information likely to be obtained from a pen register and trap and trace
device on the TARGET DEVICE is relevant to that investigation,

15. Specifically, according fo information provided to me by a special agent of the
DEA, the DEA has learned that Amon HANSHAW is involved in the distribution of controlled
substances, primarily marijuana and Xanax, possibly counterfeit, throughout the United States.
There is reason to believe that the pen-trap devices on the TARGET DEVICE will reveal evidence
of HANSHAW’s controlled substance trafficking and money laundering organization and the

identity of the individuals involved.
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 5 of 7 PAGEID #: 5

16. Moreover, there is reason to believe that, if the users of the TARGET DEVICE
were made aware of the povernment’s knowledge of the TARGET DEVICE, the users of the
TARGET DEVICE would cease using the TARGET DEVICE and in all likelihood cease
communicating with others in the drug organization about the cocaine trafficking scheme, destroy
evidence, tamper with witnesses and possibly flee from prosecution. I am informed by the
investigating DEA agent, that any of these actions by the users of the TARGET DEVICE would
impede the government’s investigation.

GOVERNMENT REQUESTS

17. For the reasons stated above, the United States requests that the Court enter an
Order authorizing the installation and use of a pen-trap device to record, decode, and/or capture
the dialing, routing, addressing, and signaling information described above for each
communication to or from the TARGET DEVICE, to include the date, time, and duration of the
communication, without geographic limit. The United States does hot request and does not seek
to obtain the contents of any communications, as defined in 18 U.S.C. § 2510(8).

18. The United States further requests that the Court authorize the foregoing installation
and use for a period of sixty (60) days from the date of the Court’s Order, pursuant to 18 ULS.C, §
3123(c)(1).

19, The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)\(2) and
3124(a)-(b), that the Court order WhatsApp, Inc. and any other person or entity providing wire or
electronic communication service in the United States whose assistance may facilitate execution
of this Order to furnish, upon service of the Order, information, facilities, and technical assistance
necessary to install the pen-trap device, including installation and operation of the pen-trap device

unobtrusively and with minimum disruption of normal service. Any entity providing such
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 6 of 7 PAGEID #: 6

assistance shall be reasonably compensated by the Drug Enforcement Administration, pursuant to
18 U.S.C. § 3124(c), for reasonable expenses incurred in providing facilities and assistance in
furtherance of this Order.

20. The United States further requests that the Court order WhatsApp, Inc. and any
other person or entity whose assistance may facilitate execution of this Order to notify the applicant
and the Drug Enforcement Administration of any changes relating to the TARGET DEVICE, and
to provide prior notice to the applicant and the Drug Enforcement Administration before
terminating or changing service to the TARGET DEVICE.

21. The United States further requests that the Court order that the Drug Enforcement
Administration and the applicant have access to the information collected by the pen-trap device
4S soon as practicable, twenty-four hours per day, or at such other times as may be acceptable to
them, for the duration of the Order,

22, The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the
Court order WhatsApp, Inc. and any other person or entity whose assistance facilitates execution
of this Order, and their agents and employees, not to disclose in any manner, directly or indirectly,
by any action or inaction, the existence of this Application and Order, the resulting pen-trap device,
or this investigation, unless and until authorized by this Court, except that WhatsApp, Inc. may
disclose this Order to an attorney for WhatsApp, Inc. for the purpose of receiving legal advice,

23. The United States further requests that this Application and any resulting Order be
sealed until July 31, 2020, or until otherwise ordered by the Court, pursuant to 18 U.S.C. §

3123(d)(1).
i : 17
Case: 2:20-mj-00012-CMV Doc #: 1 Filed: 01/09/20 Page: 7 of 7 PAGEID #

24. The United States further requests that the Clerk of the Court provide the United
States Attorney’s Office with three certified copies of this Application and Order, and provide
copies of this Order to the Drug Enforcement Administration and WhatsApp, Inc, upon request.

25. The foregoing is based on information provided to me in my official capacity by
agents of the Drug Enforcement Administration,

declare under penalty of perjury that the foregoing is true and correct.

Executed on Of) O >/2, ).

Respectfully submitted,
DAVID M. DEVILLERS
UNITED STATES ATTORNEY

By: Lat ) LEE. stn

Michael Hunter

Assistant United States Attorney
303 Marconi Boulevard, Suite #200
Columbus, Ohio 43215
